Citation Nr: 1235199	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  10-04 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a prostate disability.

2.  Entitlement to service connection for residuals of heat exhaustion.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel





INTRODUCTION

The Veteran served on active duty from September 1968 to June 1971. 

This case comes before the Board of Veterans' Appeals  (Board) on appeal from an April 2009 decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.  


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam.

2.  The Veteran does not have a prostate disability, or residuals of heat exhaustion, that is related to his service.


CONCLUSION OF LAW

A prostate disability, and residuals of heat exhaustion, were not incurred as a result of active duty service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

The Veteran asserts that service connection is warranted for a  prostate disability, and residuals of heat exhaustion.  In his claim (VA Form 21-526), received in July 2008, he stated that he was treated for heat exhaustion in 1969 at a medical facility near the DMZ (demilitarized zone) in Vietnam during service with the 5th Infantry Division.  


Service connection may be granted to a veteran for a disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The statutory provision specifically covering Agent Orange is 38 U.S.C.A. § 1116.  Under 38 U.S.C.A. § 1116(f), a claimant, who, during active service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during that service.

Disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; multiple myeloma, respiratory cancers (cancers of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309(e). 

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude establishment of service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran's discharge (DD Form 214) shows that his awards include the Vietnam Service Medal, and the Vietnam Campaign Medal, with service in Vietnam between May 1969 and April 1970.  Therefore, duty in the Republic of Vietnam is conceded for the purposes of the regulation governing the presumption of service connection for certain diseases due to herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309.  

The Veteran's service treatment records do not show any relevant treatment.  The Veteran's separation examination report, dated in June 1971, shows that his G-U (genitourinary) system was clinically evaluated as normal; his examination report does not note any relevant complaints, symptoms, or diagnoses.  Urinalysis was negative for albumin and sugar.  In an accompanying "report of medical history," the Veteran denied all categorized symptoms, to include frequent or painful urination, and kidney stone, blood, sugar, or albumin in urine.  The report notes, "No significant history."

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 1997 and 2012.  This evidence includes a report from a private physician, J.W., M.D., dated in October 1998, which shows that the Veteran was noted to have prostatism with a slightly enlarged prostate.  A January 1999 report from Dr. J.W. notes that the Veteran's PSA was normal in October 1998.  A July 2000 report from Dr. J.W. notes prostatism.  

A report from another private physician, S.J.L., M.D., dated in January 2001, shows that the physician noted that the Veteran "probably has had prostatitis."  He was placed on a two-month course of antibiotics, and Dr. S.J. L. stated, "His symptoms are essentially resolved," with "considerable resolution of his swelling, and I anticipate a nice long-term result for him after an additional one month of antibiotics."  

VA progress notes show that the Veteran denied having urinary symptoms in October 2007, and May 2008.

A report from C.M.Z., M.D., dated in August 2008, shows that the Veteran reported a history of an intermittent burning sensation in his prostate since April.  He also reported some urinary frequency and dribbling, and a feeling of pressure in his bladder.  He denied dysuria.  On examination, the prostate was mildly enlarged, and mildly tender, and smooth without nodules or irregularities.  The relevant assessment noted heaviness sensation with urinary frequency, possible prostatitis, to be treated with Ciprofloxacin for two weeks.  A September 2008 report notes a chief complaint of elevated PSA.  A November 2008 report notes that his PSA was "much improved." 

A VA examination report, dated in January 2009, shows that the Veteran denied having urinary frequency, hesitancy, dysuria, or incontinence.  He was noted to have an elevated PSA that was thought to be secondary to prostatitis and resolved after he took a course of antibiotics.  There was no relevant diagnosis.

VA progress notes include a report, dated in April 2009, which notes a complaint of intolerance to cold.  A March 2010 report shows that the Veteran denied having urinary symptoms.  A June 2010 report indicates that the Veteran denied urinary symptoms, but that he had an elevated PSA, and that he was to be started on medication.  An August 2010 report notes a history of prostate infections and elevated PSA.  

The Board finds that the claims must be denied.  With regard to the claim for residuals of heat exhaustion, the Board finds that the preponderance of the evidence shows that the Veteran does not have this disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. §§ 1110  and 1131, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).  In this case, there are no service medical reports to show treatment for this condition, and the Veteran's June 1971 separation examination report does not note a history of heat exhaustion, nor does it show any relevant complaints, symptoms, or diagnoses.  Therefore, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303.  As for the post-service medical evidence, there is no competent evidence to show that the Veteran has residuals of heat exhaustion.  In this regard, the Board notes that the Veteran has not alleged an ongoing symptomatology of any specific symptoms since his service, in fact, he has not identified any relevant symptoms as residuals of heat exhaustion.  Accordingly, the claim must be denied.  

In reaching this decision, the Board has considered that the law provides that, in the case of any veteran who engaged in combat with the enemy in active service, satisfactory lay or other evidence of an injury incurred in service shall be accepted as sufficient proof of service incurrence of the injury if the evidence is consistent with circumstances of service and notwithstanding that there is no official record of service incurrence of the injury.  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2010); see also VAOPGCPREC 12-99, 65 Fed. Reg. 6256 - 6258 (2000).  The Veteran's assertion that he was treated for heat exhaustion during service is found to be credible.  However, and in any event, the United States Court of Appeals for Veterans Claims (Court) has held that 38 U.S.C.A. § 1154 does not alter the fundamental requirements of a diagnosis, and a medical nexus to service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521   (1996).  In this regard, the Veteran is not competent to diagnose the claimed condition, and he has not alleged a continuity of any specific symptoms.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

With regard to the claim for a prostate disability, there are no service treatment reports to show that the Veteran was treated for, or found to have, a prostate condition during service.  His June 1971 separation examination report shows that his genitourinary system was clinically evaluated as normal, with a negative urinalysis.  In the associated "report of medical history," he denied having any relevant symptoms.  Therefore, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303.  The earliest post-service medical evidence of a prostate disorder is dated in 1998, which is about 27 years after separation from service.  The Veteran has not alleged that he has had ongoing prostate symptoms since his service, and this lengthy period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330, (Fed. Cir. 2000).  Finally, there is no competent evidence to show that the Veteran has a prostate disorder that is related to his service.  Accordingly, the claim must be denied.  

With regard to exposure to Agent Orange, although the Veteran is shown to have served in Vietnam, and is therefore presumed to have been exposed to Agent Orange, the applicable law does not include any demonstrated prostate disorder as a condition for which presumptive service connection may be granted based on exposure to Agent Orange.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  In this regard, the Veteran is not shown to have prostate cancer.  Furthermore there is no competent evidence to show that the Veteran has a prostate disorder that is related to exposure to Agent Orange.  Combee.  Accordingly, the claim for a prostate disability must be denied on this basis.  

With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The Veteran's service treatment records have been discussed.  His post-service medical records do not show that he has ever been diagnosed with residuals of heat exhaustion; with regard to a prostate disability, the earliest relevant diagnosis is not until 1998, which is about 27 years after separation from service.  In this regard, the Board is fully aware that applicable regulation requires continuity of symptomatology, not continuity of treatment.  Wilson v. Derwinski, 2 Vet. App. 16 (1991).  However, in this case, the Veteran has not alleged a continuity of symptomatology.  Furthermore, laypersons do not have the requisite skills, knowledge, or training, to be competent to provide a diagnosis for either of the claimed conditions, or to state whether either of these conditions were caused by the Veteran's service, to include as due to exposure to Agent Orange.  Espiritu.  

As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


II.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in August 2008 and February 2009.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records.  

The Veteran has not been afforded a VA examination, and etiological opinions have not been obtained.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 

With regard to the first McLendon criterion, and the claim for residuals of heat exhaustion, the Board has determined that residuals of heat exhaustion are not currently shown, nor is there any evidence to show persistent or recurrent symptoms of heat exhaustion.  

With regard to the second McLendon criterion, for both claims, the Veteran's service treatment reports do not show any relevant complaints, treatment, or findings.  Therefore, the second McLendon criterion is not satisfied. 

With regard to the third McLendon criterion, the Board has determined that the earliest medical evidence of a prostate disorder is dated no earlier than 1998.  The Veteran has not asserted that he has any specific, identified, persistent or recurrent symptoms of heat exhaustion, or ongoing prostate symptoms since his service.  There is no competent evidence to show that a prostate disability, or residuals of heat exhaustion, are related to service, which ended in 1971.  Therefore, the third McLendon criterion is not satisfied. 

Given the foregoing, examinations and etiological opinions for both of the claims, need not be obtained.  McLendon; see also 38 C.F.R. § 3.159(c)(4) (2011); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Board therefore concludes that decisions on the merits at this time do not violate the VCAA, nor prejudice the Veteran under Bernard v. Brown, 4 Vet. App. 384 (1993). 

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).




ORDER

The appeal is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


